Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, remarks, and affidavit filed 03/21/2022, are acknowledged.

Response to Arguments
	Applicant’s remarks on p. 9-17, have been fully considered, and are persuasive. 
	More specifically, elements 4 (Qin relates to a totally different problem than those faced by the inventors (or Harput), such that a person of ordinary skill in the art would not combine Qin and Harput, even if such combination resulted in the claim invention (which it does not)) and 5 (The exponentially swept ultrasound chirp pulses are "defined" by the equations recited in claim 1) are not seen to be taught by the prior art of record. Applicant’s argument of the problem faced by the inventors is persuasive, in that, applicant’s problem does not constitute an intended use, since, the manner in which applicant utilizes exponentially swept chirp pulses differs from those within the art, and therefore, it would not be obvious to characterize tissue in this manner. Secondly, the prior art of record does not teach nor disclose the recited functions for representing the exponentially swept chirp pulse(s). Therefore, examiner has withdrawn claim rejections under 35 U.S.C. 103. 
	In regards to applicant’s remarks provided within the affidavit, applicant’s arguments beginning from element 10 on p. 3 to element 16 on p. 4 have been fully considered and are persuasive. Applicant argues that Harput relates to the use of linearly swept ultrasound chirps and not exponentially swept chirp pulses and points to the abstract of Harput. However, the abstract of Harput does not specify linearly swept chirp pulses, rather, the abstract of Harput discloses (Abstract, “This work addresses the possible problems encountered in medical ultrasound imaging with chirps and offers new solutions to these problems in terms of signal processing”). Harput does however, disclose the use of exponentially swept chirp pulses as shown in the figure below

    PNG
    media_image1.png
    600
    638
    media_image1.png
    Greyscale
.
	Regardless, neither Qin nor Harput teach and/or disclose the functions/equations recited as a representation of the aforementioned exponentially swept chirp pulses (as argued in elements 11-16) and/or the manner in which exponentially swept chirp pulses are utilized by applicant’s invention. 
Therefore, as stated above, examiner has withdrawn claims rejections under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-23 are rejected under 35 U.S.C. 101 because the claims invention is directed to a judicial exception in the form of mental processes without significantly more. 
	The cited claims recite the following abstract idea(s): “separating, from the ultrasound information, one or more corresponding harmonic responses and a corresponding fundamental response for each of the one or more exponentially swept ultrasound chirp pulses” (claims 1, 19, and 20), “identifying one or more non-linear properties of the subject region based on either or both of the one or more corresponding harmonic responses and the corresponding fundamental response for each of the one or more exponentially swept ultrasound chirp pulses” (claims 1, 19 and 20). 
	The cited limitations, under its broadest reasonable interpretation, covers performance in the mind in that nothing recited precludes it from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(1Il)(B). In this case, the claims encompass acquiring values pertaining to harmonic and/or fundamental responses for exponentially swept ultrasound pulses of a region of interest, then separating and identifying non-linear properties of the region of interest.
The judicial exception cited is not integrated into a practical application as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019 and MPEP § 2106. 
While the cited steps are associated with “a main processing console” (claims 19), and a “non-transitory computer readable medium” (claims 20), these each represent generic computer hardware which simply indicates that the abstract idea is implemented with a computer. MPEP § 2106.05(±) notes that "using a computer as a tool to perform the abstract idea" is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s). Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) held that "simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle" and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be "performed by a human, mentally or with pen and paper." Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind. As explained in the preceding paragraph, the functions and steps cited can be practically performed in the mind in the ways elaborated.
Additionally, the computer-implemented functions associated with acquiring data are drawn to extra-solution data gathering steps and merely specify the nature of the data that is exploited in performing the abstract ideas. This pre-solution data gathering, along with post-solution transmission to a medical device which is not actually an element to which the claimed invention is drawn, do not integrate the mental process into a practical application because transmitting the result of the abstract idea is merely a generic instruction to "apply" it or equivalent, as detailed in subsection I of MPEP § 2106.04(d). The structure(s) performing the data gathering and the ultrasound apparatus to which the data is transmitted are not integral to the claim as required by subsection II of MPEP § 2106.05(b) because these elements are not performing the steps or functions associated with the "control," "receive," and "transmit" functions to which the claims are drawn, nor are they recited as part of the systems to which the claims are drawn as claims 6, 11 and 18 are merely drawn to computer element(s) and their configured functions.
Additionally, the generic computer functions associated with generating (claims 7, 11, 13, and 15), determining (claim 10), identifying (claim 1, 5, 7, 10-11, 14, and 19-21), processing (claim 19), correlating (claims 7-8, and 10), measuring (claim 21), calculating (claims 21-23), and comparing (claim 21) are drawn to insignificant pre and post extra-solution activity. These functions do not amount to an inventive concept, particularly when the activity is well-understood or conventional. See Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978), wherein the court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula".
Further, the cited claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas identified. As discussed above, the computer hardware merely indicates that a computer is used as a tool to perform the abstract ideas. Additionally, the step or function of acquiring ultrasound images is generic data gathering and merely links the data generally to a particular technological environment or field of use. 
	In consideration of each of the relevant factors and the claim elements both individually and I combination, claims 1, 7, and 14 are directed to an abstract idea in the form of a mental process without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitutes significantly more than the abstract ideas identified.

Examiner’s Notes
	Pending claims 1-8 and 10-23 are free of the prior art of record and the prior art collectively. 
The following is a statement of reasons for the indication of allowable subject matter: 
Neither Qin nor Harput teach and/or disclose the functions/equations recited as a representation of the aforementioned exponentially swept chirp pulses (as argued in elements 11-16) and/or the manner in which exponentially swept chirp pulses are utilized by applicant’s invention. More specifically, the use of exponentially swept chirp pulses and tissue characterization are well known within the art, however, it would not be obvious for one of ordinary skill in the art to have utilized exponentially swept chirp pulses for tissue characterization in the manner recited by applicant. The function recited in claim 1 is not found to be taught or disclosed within the prior art collectively, due to the manner of use of exponentially swept chirp pulses, this would not fall under an intended use, and therefore, is seen to be free of the prior art of record and the prior art collectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793